internal_revenue_service number release date index number -------------------------------------- ------------- ------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-130818-14 date date legend x ------------------------------------------- ------------- date ------------------- date ------------------------ date ------------------- period ------------------------------------------------------------- state ------------- dear ---------------- this responds to a letter signed date submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted and representations within x was incorporated on date under the laws of state effective date x elected to be taxed as an s_corporation for period x made disproportionate distributions to its shareholders on date x learned that the distributions it made for period were not consistent with its governing instruments and could be construed as creating a second class of stock and thus plr-130818-14 could potentially have terminated its s_corporation_election effective the beginning of period x represents that it made disproportionate distributions to its shareholders due to a misunderstanding of the distributions rules by their in-house accountant neither x nor its shareholders knew that disproportionate distributions could potentially terminate x’s s_corporation_election x represents that it relied upon the advice of their in-house accountant x represents that it has taken corrective action and on or before date x made corrective distributions to its shareholders thus eliminating the cumulative amount of the disproportionate distributions made from x to its shareholders x represents that neither x nor its shareholders intended to terminate x’s subchapter_s_election and that x and its shareholders have filed consistently with being an s_corporation in addition x represents that other than the potential termination due to a second class of stock x has qualified as a small_business_corporation at all times since its election on date lastly x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent_termination_rule as provided under sec_1362 of the code as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 further provides that the termination shall be effective on and after the date of cessation sec_1_1361-1 provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds section sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state laws and binding agreements relating to distribution and liquidation plr-130818-14 proceeds collectively governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing and amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period of inadvertent termination of the s election agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusion based on the facts submitted and the representations made we conclude that if the erroneous disproportionate distributions made by x to its shareholders caused x’s s_corporation_election to terminate the termination was inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation effective the beginning of period and thereafter provided x’s s_corporation_election is not otherwise terminated under sec_1362 except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent plr-130818-14 pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
